MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Feb 06 2020, 8:04 am
court except for the purpose of establishing
                                                                        CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Christopher Taylor-Price                                  Curtis T. Hill, Jr.
Marion County Public Defender                             Attorney General of Indiana
Indianapolis, Indiana
                                                          Courtney Staton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

L.F.,                                                     February 6, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-JV-1926
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Ryan Gardner,
Appellee-Plaintiff                                        Judge Pro Tempore
                                                          Trial Court Cause No.
                                                          49D15-1905-JD-551



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-1926 | February 6, 2020            Page 1 of 8
[1]   L.F. appeals his adjudication as a delinquent for an act that was Class A

      misdemeanor dangerous possession of a firearm 1 and for an act that, if

      committed by an adult, would be Class C misdemeanor operating a vehicle

      without ever receiving a license. 2 L.F. presents two arguments for our review,

      which we restate as:


                 1. Whether, based on the plain language of the juvenile
                 delinquency statute pursuant to which the State alleged L.F. was
                 a delinquent, L.F. could be adjudicated a delinquent for
                 committing Class A misdemeanor dangerous possession of a
                 firearm; and


                 2. Whether the State presented sufficient evidence to support
                 L.F.’s adjudication as a delinquent for committing an act that, if
                 committed by an adult, would be Class C misdemeanor
                 operating a vehicle without ever receiving a license.


      We affirm.



                                   Facts and Procedural History
[2]   On May 15, 2019, Indiana State Police Trooper Joel Flores initiated a traffic

      stop of a Chevrolet Impala traveling over the speed limit. When Trooper Flores

      approached the car, he “noticed the driver was very young,” there were nine

      people in the car, and there was “the odor of burnt marijuana . . . coming from




      1
          Ind. Code § 35-47-10-5(a).
      2
          Ind. Code § 9-24-18-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1926 | February 6, 2020   Page 2 of 8
      the vehicle.” (Tr. Vol. II at 8.) Back up officers arrived on the scene, and those

      officers and Trooper Flores removed the nine occupants of the car, including

      L.F., who had been seated in the driver’s seat. Trooper Flores searched the

      vehicle and found a plastic bag with plant material, an empty ammunition box,

      and a black coat located on the back-passenger floorboard.


[3]   While Trooper Flores was conducting his search, one of the female passengers

      indicated she was cold. Trooper Flores picked up the black coat located on the

      back-passenger floorboard to give it to her, and a black handgun fell from the

      coat onto the vehicle’s floorboard. Trooper Flores documented the firearm and

      began talking to L.F., who had been driving the car. L.F. told Trooper Flores

      that he was cold and asked Trooper Flores to get his coat. When asked where

      his coat was, L.F. identified the black coat from which the handgun had fallen

      as his coat.


[4]   Trooper Flores then ran L.F.’s information through the Bureau of Motor

      Vehicles database to determine if he had been issued a driver’s license or State

      of Indiana identification card. Trooper Flores explained the process at trial:


              Uh, well, if I- if I- if I do a driver’s license check um, I usually get
              a return if the person had had a license or has an ID card. Um, if
              they’ve never been issued a license, it will say something to the
              effect that they’ve never been issued a license, but I will still get a
              return on them. Um, if they’ve never had anything issued to
              them at all, I won’t get anything back, because there’s no record
              on file for them, and in this case, I didn’t receive any response
              back, because he apparently has never been issued anything.



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1926 | February 6, 2020   Page 3 of 8
      (Id. at 15.) Based thereon, the State alleged L.F. was a delinquent for

      committing Class A misdemeanor dangerous possession of a firearm and acts

      that, if committed by an adult, would be Class A misdemeanor possession of a

      handgun without a license 3 and Class C misdemeanor operating a vehicle

      without ever having received a license.


[5]   The juvenile court held a hearing on June 13, 2019. At the conclusion of the

      State’s evidence, L.F. moved for an involuntary dismissal of the allegations

      against him pursuant to Indiana Trial Rule 41(B). The trial court denied the

      motion. The trial court entered true findings as to Class A misdemeanor

      dangerous possession of a firearm and Class C misdemeanor operating a

      vehicle without ever having received a license. Based thereon, the court

      adjudicated L.F. a delinquent. On July 18, 2019, the court entered a

      dispositional decree ordering L.F. to probation and releasing him to his

      mother’s care.



                                     Discussion and Decision
                                   1. Dangerous Possession of a Firearm
[6]   L.F. argues he could not be adjudicated a delinquent for dangerous possession

      of a firearm because: (1) that crime cannot be committed by an adult, and (2)

      the delinquency statute requires a juvenile to have committed an act that would




      3
          Ind. Code § 35-47-2-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1926 | February 6, 2020   Page 4 of 8
      be a criminal offense if committed by an adult. L.F. is correct that Indiana

      Code section 31-37-1-2, which sets forth the requirements to adjudicate a child

      as a delinquent requires that a child commit an act that “would be an offense if

      committed by an adult.” Ind. Code § 31-37-1-2. Moreover, L.F. is correct that

      Class A misdemeanor dangerous possession of a firearm is a crime that cannot

      be committed by an adult, as the defining statute states: “A child who

      knowingly, intentionally, or recklessly possesses for any purpose other than the

      purpose described in section 1 4 of this chapter commits dangerous possession of

      a firearm, a Class A misdemeanor.” Ind. Code § 35-47-10-5(a) (footnote and

      emphasis added).


[7]   Nevertheless, L.F.’s argument fails for the reasons we explained recently in

      K.C.G. v. State, 19A-JV-978 (Ind. Ct. App. December 26, 2019).


              We presume “the legislature intended for the statutory language
              to be applied in a logical manner consistent with the statute’s
              underlying policy and goals.” State v. Oddi-Smith, 878 N.E.2d
              1245, 1248 (Ind. 2008). Here, the alleged conflict between
              Indiana Code section 35-47-10-5(a) and Indiana Code section 31-
              37-1-2 was resolved ten years ago. See C.C.[ v. State], 907 N.E.2d
              [556, 559 (Ind. Ct. App. 2009)] (holding no conflict between
              statutes based on legislative intent). If C.C. had been an incorrect
              interpretation of the Legislature’s intent, the Indiana State
              Legislature could have remedied the situation by passing a new
              statute in the intervening years. This leads us to conclude the



      4
        Indiana Code section 35-47-10-1 outlines a number of situations under which a child cannot be adjudicated
      for Class A misdemeanor possession of a firearm, including use of the firearm for hunting, at a shooting
      range, or with a parent’s permission. The parties do not argue L.F. possessed the firearm under any of these
      conditions.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1926 | February 6, 2020                 Page 5 of 8
              Indiana State Legislature’s intent is evident – those under the age
              of eighteen may be adjudicated delinquents for offenses that
              would be crimes if committed by adults and for crimes that can
              be committed only by those under eighteen, and the language in
              Indiana Code section 31-3-1-2 does not preclude the enforcement
              of Indiana Code section 35-47-10-5(a). See Perkinson v. Perkinson,
              989 N.E.2d 758, 763 (Ind. 2013) (“the failure of the Legislature
              to change a statute after a line of decisions ... giving the statute a
              certain construction, amounts to an acquiescence by the
              Legislature in the construction given by the court”) (quoting
              Miller v. Mayberry, 506 N.E.2d 7, 11 (Ind. 1987), superseded by
              statute on other grounds).


      K.C.G., slip op. at *3.        Therefore, the plain language of the juvenile

      delinquency statute did not bar the juvenile court from adjudicating L.F.

      delinquent for committing dangerous possession of a firearm. 5 See id.


          2. Operating a Vehicle Without Ever Receiving a License
[8]   On review of a juvenile adjudication, we apply the same sufficiency standard

      used in criminal cases. A.E.B. v. State, 756 N.E.2d 536, 540 (Ind. Ct. App.

      2001). We do not reweigh the evidence or judge the credibility of witnesses.

      D.R. v. State, 729 N.E.2d 597, 599 (Ind. Ct. App. 2000). Instead we look only

      to the evidence of probative value and the reasonable inferences therefrom that

      support the determination. Id.




      5
       L.F. does not challenge the sufficiency of the evidence used to adjudicate him for Class A misdemeanor
      dangerous possession of a firearm.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1926 | February 6, 2020                Page 6 of 8
[9]    To support a true finding for an act that would be Class C misdemeanor

       operating a vehicle without ever having received a license, the State had to

       present evidence that L.F. knowingly or intentionally operated a vehicle on a

       highway and had never received a valid driver’s license. See Ind. Code § 9-24-

       18-1(a) (elements of offense). L.F. argues Trooper Flores’ testimony that he

       entered L.F.’s information into the BMV database and the database did not

       return a response was insufficient to prove L.F. had never received a driver’s

       license.


[10]   However, L.F.’s argument ignores the fact that the parties stipulated that L.F.

       was fourteen years old at the time Trooper Flores observed him operating a

       vehicle. (Tr. Vol. II at 4.) Indiana law prohibits someone under sixteen-years-

       and-ninety-days old from obtaining a driver’s license. See Ind. Code § 9-24-3-

       2.5(a) (providing conditions for issuing an operator’s driver’s license).

       Accordingly, the court had sufficient evidence from which to determine L.F.

       had never received a driver’s license.



                                                Conclusion
[11]   We conclude L.F. may be adjudicated a delinquent for committing Class A

       misdemeanor dangerous possession of a firearm despite the fact that crime

       cannot be committed by an adult, as technically is required for a delinquent act

       under the juvenile adjudication statute. Additionally, the State presented

       sufficient evidence to support L.F.’s adjudication for committing and act that, if



       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1926 | February 6, 2020   Page 7 of 8
       committed by an adult, would be Class C misdemeanor operating a vehicle

       without ever having received a license. Accordingly, we affirm.


[12]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1926 | February 6, 2020   Page 8 of 8